Name: Commission Regulation (EEC) No 1510/82 of 14 June 1982 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/ 16 Official Journal of the European Communities 15 . 6 . 82 COMMISSION REGULATION (EEC) No 1510/82 of 14 June 1982 fixing the import levies on milk and milk products present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 1218/82 (3), as amended by Regulation (EEC) No 1323/82 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1218/82 to the prices known to the Commission that the levies at The import levies referred to in Article 1 4 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 16 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 (2) OJ No L 140, 20 . 5 . 1982, p . 1 . (3) OJ No L 141 , 20 . 5 . 1982, p . 19 . (4) OJ No L 150, 29 . 5 . 1982, p . 42. 15. 6 . 82 Official Journal of the European Communities No L 168/ 17 ANNEX to the Commission Regulation of 14 June 1982 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 0110 20-36 04.01 A I b) 0120 17-95 04.01 A II a) 1 0130 17-95 04.01 A II a) 2 0140 22-03 04.01 A II b) 1 0150 16-74 04.01 A II b) 2 0160 20-82 04.01 B I 0200 44-57 04.01 B II 0300 94-29 04.01 B III 0400 145-72 04.02 A I 0500 12-85 04.02 A II a) 1 0620 78-68 04.02 A II a) 2 0720 127-79 04.02 A II a) 3 0820 130-21 04.02 A II a) 4 0920 146-65 04.02 A II b) 1 1020 71-43 04.02 A II b) 2 1120 120-54 04.02 A II b) 3 1220 122-96 04.02 A II b) 4 1320 139-40 04.02 A III a) 1 1420 28-69 04.02 A III a) 2 1520 38-73 04.02 A III b) 1 1620 94-29 04.02 A III b) 2 1720 145-72 04.02 B I a) 1820 36-27 04.02 B I b) 1 aa) 2220 per kg 0-7143 (' ') 04.02 B I b) 1 bb) 2320 per kg 1-2054 (' ') 04.02 B I b) 1 cc) 2420 per kg 1-3940 (' ') 04.02 B I b) 2 aa) 2520 per kg 0-7143 (12) 04.02 B I b) 2 bb) 2620 per kg 1 -2054 (12) 04.02 B I b) 2 cc) 2720 per kg 1-3940 (12) 04.02 B II a) 2820 49-05 04.02 B II b) 1 2910 per kg 0-9429 (12) 04.02 B II b) 2 3010 per kg 1 -4572 (I2) 04.03 A 3110 171-44 04.03 B 3210 209-16 04.04 A I a) 1 3321 18-13 04.04 A I a) 2 3420 1 79-79 C 3) (20) 04.04 A I b) 1 aa) 3521 18-13 04.04 A I b) 1 bb) 3619 179-79 C 3) (20) 04.04 A I b) 2 3719 179-79 (13) (20) 04.04 A II 3800 179-79 (20) 04.04 B 3900 210-16 H 04.04 C 4000 136-17 j23) 04.04 D I 4120 36-27 04.04 D II a) 1 4410 144-76 (21 ) 04.04 D II a) 2 4510 146-31 04.04 D II b) 4610 243-03 04.04 E I a) 4710 210-16 04.04 E I b) 1 aa) 1 1 ) 4840 195-56 (' ») 04.04 E I b) 1 aa) 22) aaa) 4850 195-56 (") 04.04 E I b) 1 aa) 22) bbb) 4860 195-56 H 04.04 E I b) 1 bb) 4870 195-56 H No L 168/ 18 Official Journal of the European Communities 15 . 6 . 82 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 1 cc) 4880 195-56 (,9) 04.04 E I b) 1 dd) 4890 195-56 04.04 E I b) 2 aa) 4922 155-12 O 5)^) 04.04 E I b) 2 bb) 5022 155-12 H H 04.04 E I b) 3 5030 155-12 C7) 04.04 E I b) 4 S060 155-12 (,7) 04.04 E I b) 5 aa) 5130 1 55-12 nHn 04.04 E I b) 5 bb) 5140 1 55-1 2 H (24) 04.04 E I c) 1 5210 116-34 04.04 E I c) 2 5250 251-84 04.04 E II a) 5310 210-16 04.04 E II b) 5410 251-84 1 7.02 A II H 5500 42-17 21 .07 F I 5600 42-17 23.07 B I a) 3 5700 55-99 23.07 B I a) 4 5800 72-42 23.07 B I b) 3 5900 68-27 23.07 B I c) 3 6000 57-29 23.07 B II 6100 72-42 For notes (') to (10), see notes (') to (10) of Regulation (EEC) No 3763/81 (OJ No L 374, 30 . 12. 1981 , p. 43). (u ) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; (b) 7-25 ECU ; and (c) 16-02 ECU. (12) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : (a) the amount per kg shown, multiplied by the weight of milk and cream contained in 1 00 kg of product ; and (b) 16-02 ECU. ( 13) The levy is limited to 9-07 ECU per 100 kg net weight for imports from Switzerland. (u) The levy on 100 kg net weight is limited to 6 % of the value for customs purposes . (15) The levy is limited to 77-70 ECU per 100 kg net weight for imports from Romania or Switzerland (Regulation (EEC) No 1054/68 as amended). (u) The levy is limited to 101-88 ECU per 100 kg net weight for imports from Romania or Switzer ­ land (Regulation (EEC) No 1054/68 as amended). (17) The levy is limited to 65-61 ECU per 100 kg net weight for imports from Bulgaria, Hungary, Romania, Turkey or Cyprus (Regulation (EEC) No 1054/68 as amended). ( 18) Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (") Within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79 the levy on 100 kg net weight shall be equal to 12-09 ECU. (20) The levy is limited to 18-13 ECU per 100 kg net weight for imports from Austria or Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . (21 ) The levy is limited to 36-27 ECU per 100 kg net weight for imports from Austria or Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . (22) The levy is limited to 55-00 ECU per 100 kg net weight for imports from Austria in accordance with the requirements of Regulation (EEC) No 3700/81 . 15. 6 . 82 Official Journal of the European Communities No L 168/19 (B) The levy is limited to 50-00 ECU per 100 kg net weight for imports from Austria in accordance with the requirements of Regulation (EEC) No 3700/81 . (24) The levy is limited to 18-13 ECU per 100 kg net weight for imports from Finland in accordance with the requirements of Regulation (EEC) No 3700/81 . NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall , notwith ­ standing general rule C 3 contained in Part I , Section I, of the Common Customs Tariff, be the representative rate, if such a rate is fixed pursuant to Council Regulation No 129 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).